Citation Nr: 1340860	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  05-04 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a disability exhibited by headaches, on a direct basis and as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in New Orleans, Louisiana, that, in pertinent part, denied service connection for headaches, cluster and migraines; and a rash or "jungle rot."

In September 2006, the Veteran testified before a decision review officer (DRO) at an informal hearing.  In April 2008, the Veteran testified before the undersigned at a Board Videoconference hearing.  Copies of both transcripts have been associated with the claims file.  

This matter was previously before the Board in July 2011 and November 2012 at which time it was remanded for additional development.  It is now returned to the Board. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that an Informal Hearing Presentation has been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 




FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, tension type and migraine headaches are likely the result of his period of active service.

2.  Resolving reasonable doubt in favor of the Veteran, onychomycosis is likely the result of his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for tension type and migraine headaches have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 

2.  The criteria for the establishment of service connection for onychomycosis have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claims of service connection for a headache disorder and for onychomycosis.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection may be established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

If the Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012). 

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Initially, the Board notes that the Veteran has received the Air Medal which was given as a result of meritorious achievement while participating in sustained aerial flight in support of combat ground forces in the Republic of Vietnam.  In a January 2005 rating decision, the RO conceded that the Veteran actively participated in more than 25 aerial missions over hostile territory in support of operations against communist aggression.  
Headaches

During his September 2006 and April 2011 hearings, the Veteran testified that during his period of active service, he had been near an ammunition dump that exploded causing him to be knocked off of his feet, hitting his head on a door frame.  He added that he was knocked unconscious, but not for very long.  When he regained consciousness, he could not hear anything for probably a half hour or 45 minutes.   He indicated that he did not seek any treatment for it as he was out on the perimeter for a while and by the time he finished, his hearing had come back so he did not think anything else of it.  He described that his headaches began not too long after the explosion, and that they continued on a regular basis up until the present.  He noted that during service, he would be given Aspirin when he reported experiencing headaches.  Following service, he received ongoing private and VA treatment intermittently for his headaches.

A review of the Veteran's service treatment records reveals that there is no indication of treatment for headaches during his period of active service.  Neither his entrance nor separation examination reports show an indication of headaches. 

Private outpatient treatment records from Dr. Clinton Sharp dated from August 1998 to June 2009 show that the Veteran was being treated for headaches.

VA outpatient treatment records dated from September 2002 to December 2004 show intermittent treatment for symptoms associated with headaches.

Private outpatient treatment records from Dr. Esteban Romano dated from May 2007 to June 2009 show that the Veteran was being treated for headaches.

A VA examination report dated in September 2011 shows that the Veteran provided a history consistent with that as set forth above.  Following examination of the Veteran, the VA examiner provided a diagnosis of tension type headaches and migraine without aura.  The examiner opined that the Veteran's headaches were as likely as not caused by head/neck injuries he received while in service.  The examiner explained that the Veteran received at least two head injuries, one with loss of consciousness, while in Vietnam.  The examiner added that the headaches could be due to head injury or a cervical strain type injury occurring at the time of these injuries, and that they began after the injuries and prior to discharge.

Lay statements from the Veteran's spouse and brother received in October 2011 and in May 2011 generally relate that following his return from service, he was seen experiencing continued intermittent headaches, some of which required emergency room treatment.

In a March 2013 addendum to the September 2011 VA examination report, the same VA examiner reiterated that following review of the Veteran's entire claims file, to include additional evidence added to the record since the prior examination, the Veteran's headaches were more likely than not caused by service.  The examiner referenced the prior reasoning as noted above for his opinion.

The Veteran is competent to report the onset and continuity of his headaches.  See Charles v. Principi, 16 Vet. App 370, 374-75 (2002).  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a) (2013); Jandreau, 492 F.3d at 1377. 

The Veteran's detailed testimony reports that his headaches began in service after being knocked unconscious in a blast.  His spouse and brother have corroborated that he experienced continued headaches since his return from active service.  The weight of the competent evidence is that headaches began during service, and that they are the consequence of injury sustained in combat circumstances.  Such incident would be consistent with the circumstances of the Veteran's service.  As such the Board finds that he had in-service injury in service from a blast, and that he experienced headaches in his ears following that blast.  See 38 U.S.C.A. § 1154(b); Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012). 

The Board finds probative the September 2011 and March 2013 opinions of the VA examiner that stated that the Veteran's headaches were more likely than not caused by service.  These opinions are considered probative as they were definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinions are found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  There is no competent medical evidence to rebut the opinions in support of the Veteran's claim or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

In summary, based on the totality of the medical evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of service connection for headaches.

Skin Disorder

During his September 2006 and April 2011 hearings, the Veteran testified that he did not have a skin disorder prior to entering service, and that he developed a skin disorder, which he described as jungle rot, during his tour of duty in Vietnam.  He added that he did not receive treatment while in Vietnam, but that he was treated a few months following service.  He indicated that he was initially seen at VA following service, and that he had been tested for diabetes because his toes were dark and the toenails black, but the tests came back negative.  He was then given various unsuccessful treatments.  He also reported periodic unsuccessful treatment efforts with various private medical care providers.  He stated that his symptoms began to spread from the big toe to the other toes, and that the only remedy suggested was oral systemic medication which he could not take because it would interact with other medication that he was taking.

A review of the Veteran's service treatment records reveals that there is no indication of treatment for a skin disorder during his period of active service.  Neither his entrance nor separation examination reports show an indication of a skin disorder. 

Lay statements from the Veteran's spouse dated in May 2011 and August 2011 show that the Veteran was said to have suffered from toe fungus from the day they met in April 1970.  She added that she had accompanied him to a VA Hospital in New Orleans during the summer of 1970 for treatment of the toe fungus.

A VA examination report dated in September 2011 shows that the Veteran reported that he developed a rash on both feet when he was in Vietnam.  He stated that it started as discolored toenails, and that since then it had spread to involve all of his toenails.  He added that the rash was painful.  He noted that he had been given a solution to soak his feet in when he returned from Vietnam, but that this did not prevent the spread of the disease.  Following examination of the Veteran, the examiner provided a diagnosis of onychomycosis.   The examiner opined that the condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran developed onychomycosis while in Vietnam which had worsened and persisted since discharge.  The examiner noted that there was no way to determine if the Veteran would have developed this disease if he had not been in service.

In a March 2013 addendum to the September 2011 VA examination report, the same VA examiner reiterated that following review of the Veteran's entire claims file, onychomycosis was at least as likely as not incurred in or caused by claimed in-service injury, event, or illness.  The examiner reiterated that the Veteran developed onychomycosis while in Vietnam which had worsened and persisted since discharge; and that there was no way to determine if he would have developed this disease if he had not been in service.

The Veteran is competent to report the onset and continuity of his skin disorder.  See Charles, 16 Vet. App at 374-75.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a) (2013); Jandreau, 492 F.3d at 1377. 

The Veteran's detailed testimony reports that his onychomycosis began in service and continued since that time.  His spouse corroborated that he had toe fungus when they met in 1970 and that his symptoms had continued since that time.  The weight of the competent lay evidence suggests that onychomycosis began during the Veteran's period of active service in Vietnam.

The Board finds probative the September 2011 and March 2013 opinions of the VA examiner that stated that the Veteran's onychomycosis was at least as likely as not incurred in or caused by service.  These opinions are considered probative as they were definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinions are found to carry significant weight.  See Prejean, 13 Vet. App. at 448-9.  There is no competent medical evidence to rebut the opinions in support of the Veteran's claim or otherwise diminish their probative weight.  See Wray, 7 Vet. App. at 492-93.

In summary, based on the totality of the medical evidence, and resolving reasonable 
doubt in the Veteran's favor, the Board finds that the evidence supports a grant of service connection for onychomycosis.


ORDER

Service connection for tension type and migraine headaches is allowed.

Service connection for a onychomycosis is allowed.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


